Citation Nr: 1130467	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative joint disease of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome with degenerative joint disease of the left knee.  

3.  Entitlement to an initial compensable evaluation for C-6 radiculopathy of the left upper extremity.

4.  Entitlement to an initial compensable evaluation for C-6 radiculopathy of the right upper extremity.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1972 to November 1975 and in the Navy from October 1982 to October 1986 and from November 1992 to October 1995.  The Veteran had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this matter in January 2010.  The Board finds that there has been substantial compliance with the remand directives.

The issue of an increased rating for service-connected chronic myofasciitis of the left and right shoulder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable evaluation for C-6 radiculopathy of the left and right upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Retropatellar pain syndrome with degenerative joint disease of the right knee is manifested by flexion of the knee to 110 degrees with painful motion throughout, by full extension, and without ankylosis of the knee.  

2.  Retropatellar pain syndrome with degenerative joint disease of the left knee is manifested by flexion of the knee to 100 degrees with painful motion throughout, by full extension, and without ankylosis of the knee.   


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for retropatellar pain syndrome with degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2010).  

2.  The criteria for a 30 percent rating, but no higher, for retropatellar pain syndrome with degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.
The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A June 2003 letter provided the Veteran with notice of the evidence required to substantiate the claims for service connection for right and left knee conditions.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

The Veteran has appealed the initial ratings assigned for his knee disabilities.  
The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claims for higher initial ratings.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id.  The RO issued an SOC in March 2004 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

A June 2007 letter explained how disability ratings and effective dates are determined.  Although this letter was provided after the initial rating decision, any defect with regard to the timing of the notice was cured by subsequent readjudication of the claims in the December 2009 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has not identified any outstanding records that are pertinent to the claim being decided.  

A VA examination was obtained in April 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA opinion obtained in this case was sufficient with regard to the claims being decided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A. Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

 In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  See 38 C.F.R. § 4.45.  The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2009).

The RO has assigned an initial evaluation of 10 percent for the Veteran's right knee disability according to Diagnostic Codes 5003 and 5014. 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5003 (2010).

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees, and an evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Diagnostic Codes 5256 and 5257 are also relevant. DC 5256 provides that ratings of 30 to 60 percent are assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2010).  Diagnostic Code 5257 governs recurrent subluxation or lateral instability.  A 10 percent evaluation is assignable for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assignable for moderate recurrent subluxation or lateral instability, while a 30 percent evaluation is provided for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees, and a 50 percent evaluation is assignable when extension is limited to 50 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2010).

The Board notes that full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

In VAOPGCPREC 23-97, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability. VAOPGCPREC 23-97 (July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X- ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (Aug. 14, 1998).

The General Counsel has also directed that separate ratings also are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004).






B.  Discussion

In a January 2004 rating decision, the RO granted service connection for right and left knee conditions and assigned an initial evaluation of 10 percent for each knee.  The Veteran has appealed the initial ratings assigned for his knee disabilities.

Upon VA examination in July 2003, the Veteran reported that his knees worsened over time while making rounds on board a ship with the movement of the ship causing degenerations.  

The examiner noted that there has been no injuries or surgeries to the knees since discharge.  It was noted that the Veteran did wear knee splints on occasion.  The Veteran did not have shoe lifts or pads and occasionally felt like his knees would "go out."  It was noted that this was daily.  Exacerbations were daily and were not severe enough to prevent the Veteran from performing his job.  There had been no reported trauma or surgery to the knees since active duty service.  

Upon physical examination of the knees, the examiner noted that there was no gross swelling or deformity of the knee of the suprapatellar or synovial cavity.  There was no obvious heat or localized infection of either joint.  There was no exostosis, meniscal cysts or other domes or lesions apparent.  Skin temperature was warm and dry.  There was no bruising or scars other than a small scar in the superior right patellar area of no consequence.  

Quadriceps muscles were measured to reveal equal measurements bilaterally.  Extensor apparatus with the patient sitting was intact with no pain.  There was no obvious foot drop or lower extremity deformity.  Fluid displacement test was negative.  Patellar tap test was negative.  Drawer sign and collateral ligament to valgus stress were negative for laxity or pain.  Patellar compression test was negative, as was apprehension test.  

Range of motion testing revealed flexion to 120 degrees bilaterally.  The examiner noted that extension was 0 degrees with no obvious hyperextensibility.  There was no focal abnormal gait.  There was no genu valgum or genu varus deformity and no pars planus or knee instability.  

Lachman's test was negative bilaterally.  There was no joint line tenderness, except on the right there was a medial meniscus point tender.  The examiner reviewed results of a July 2002 MRI and noted that tests revealed localized medial meniscus tear on the left knee and chondromalacia patellofemoral compartment on the left knee.  The examiner's impression was left knee degenerative disease with an MRI diagnosing meniscus tear, recently found in 2002.  The examiner stated that the left knee was worse than the right.  

At a February 2005 VA examination, the examiner noted that the claims file was reviewed.  The Veteran reported that his right knee pain and discomfort began atraumatically while in the Navy on board a ship climbing up and down ladders.  He was seen several times according to medical records in sick call with no specific diagnosis and returned to regular duty after he was given pills.  His left knee became painful similar to his right knee a few months after the right knee became painful.  

With regard to flare-ups, the examiner noted that the Veteran reported that they were constant with aching, stiffness and pain.  Moving from sitting to standing caused problems.  Walking caused pain and needing to stop and sit down, staying in one position.  There was no locking or swelling.  The Veteran had physical therapy, but it was of no help.  NSAIDS were of no help.  The Veteran used soft compression as needed.  There were no braces, unloaders, crutches or wheelchairs.  There were no further surgeries or invasive procedures other than an MRI two years ago that identified a "possible" left posterior meniscus and some retropatellar disease.  The Veteran indicated that his knee pain and stiffness interfered with his activities of daily living and his work.  

With the Veteran sitting, flexing and extending the knees several times revealed crepitus and patellar apprehension and compression pain.  Lateral and medial compression against the patella did not reveal translation of either patella, although the right patella was painful when compressed medially during extension and flexion.  No effusion was identified.  There was crepitus in the posterior patella and the facets and condyle interface.  There was no obvious laxity to anterior, posterior, medial or lateral stress.  There was no standing varus or valgus deformity.  McMurray's sign was slightly positive on the left with the lateral tibial plateau tender and painful, causing the Veteran to Veteran to wince and cry out in pain with hesitancy to extension in that position.  While supine in extension, both patellas were compressed and the left one revealed significant pain and guarding, causing the Veteran to jump and cry out.  

Range of motion testing revealed extension of 0 degrees with a slightly springy block  to the left at full extension.  Full extension was obtained with stiffness and pain.  Right extension was normal.  The Veteran had flexion to 120 degrees on the left and 120 degrees on the right.  The examiner noted that there were two of the five DeLuca factors identified, which were pain and stiffness, during the range of motion examination.  The examiner diagnosed bilateral retropatellar pain syndrome and knee osteoarthritis degenerative joint disease, unknown etiology.  The examiner also diagnosed possible left posterior meniscus injury.

The Veteran had a VA examination in April 2010.  The examiner noted that the claims file was reviewed.  The Veteran reported that he could walk two miles if he had to and could stand for one hour.  He reported that he could climb 3 to 4 flights of stairs before his knees bothered him too much and could lift and carry 25 pounds from the floor and across the room limited by his knees.  He could sit and drive for one hour limited by back pain and a need to stretch his knees.  He could lift one gallon of water over his head with his right or left hand.  The Veteran reported right knee pain of a severity of 9/10 and left knee pain of severity 8/10.  

With regard to activities of daily living, the Veteran reported increased bilateral knee pain if sitting with his knees bent for more than 20 minutes and when getting out of bed, going up and down stairs or walking more than one block.  The Veteran reported using  a walking stick when walking on the beach every two to four weeks for a two mile walk.  Otherwise, he used no brace, cane or assistive device.  

The Veteran reported that both knees bothered him, but his right knee bothered him more than his left.   He indicated that his right knee bothered him between 8-9/10 on a daily basis, and his left knee bothered him 7-8/10 both related to position and activity, and otherwise he did not have flare-ups affecting speed, coordination or function.  The examiner noted that the Veteran's primary problem was pain and not weakness, fatigue, lack of endurance or stiffness.  

The examiner noted that the Veteran had no disclocation, subluxation or falling and had no problems with coordination because of his knees.  The Veteran reported that he had a giving way sensation 3-4 times a week in the left knee while walking, and this had occurred the prior weekend while mowing the yard.  He reported that his right knee gave way the previous day, but he did not fall.  He reported that he had a grating and catching feeling in both knees but no locking.  

Measured with a goniometer, the Veteran could extend both knees to 0 and flex his right knee to 100 degrees and left knee to 110 degrees active-passive and after three repetitions limited by pain.  Both knees were stable on stress testing of  the collaterals at 0 and 30 degrees and the cruciates at 30 and 90 degrees.  McMurray test was negative for catching, clicking, or popping with internal or external rotation.  The examiner noted that the Veteran loudly verbalized pain both before the examination and throughout the range of motion and during stress testing and McMurray testing.  He showed 4 out of a possible 4 amount of guarding and fear of injury.  The examiner indicated that the Veteran was unable to relax enough to do a complete uninhibited evaluation of either knee.  

The examiner noted that the knee exam was limited by pain, not by fatigue, weakness, lack of endurance or incoordination.   It was noted that the Veteran did have painful motion as outlined, but no additional limitation after repetitive use.  He had no spasm, focal weakness or localizable tenderness.  He showed no deformity, atrophy or malalignment.  He had no instability of subluxation.

The above evidence establishes that the Veteran's knee disabilities are manifested by crepitus and painful motion and by functional limitation due to aching, stiffness and pain.  The examination reports reflect that the Veteran has reported occasional giving way of his knees; however, there are no objective findings of instability.  The examination reports reflect that there is no subluxation.   With regard to range of motion, the Veteran has full extension of both knees.  During the appeal period he has had flexion no greater than 100 degrees on the left and 110 degrees on the right.  The 2010 VA examination report indicated that the Veteran had pain throughout the range of motion tests.  The Court has held that painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).    

As noted above, under Diagnostic Code 5260, a maximum rating of 30 percent is assignable when flexion of the knee is limited to 15 degrees.  In light of the functional limitation of pain throughout motion, the Board concludes that a 30 percent rating is assignable for limitation of flexion of the right knee under DC 5260.   The Board further finds that a 30 percent rating is assignable for limitation of flexion of the left knee under Diagnostic Code 5260.  The Board notes that a rating in excess of 30 percent is not assignable for a knee disability in the absence of ankylosis, impairment of the tibia or fibula or limitation of extension to 30 degrees.  As there are no such findings of ankylosis, tibia or fibula impairment or limitation of extension, a rating in excess of 30 percent is not warranted for either of  the Veteran's knee disabilities.   

C. Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disabilities, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitate frequent periods of hospitalization.  Accordingly, the Veteran's claims do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating is granted for retropatellar pain syndrome with degenerative joint disease of the right knee, subject to regulations governing the payment of monetary benefits.

A 30 percent rating is granted for retropatellar pain syndrome with degenerative joint disease of the left knee, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is necessary with respect to the claim for an increased rating for cervical radiculopathy.

The Board remanded the increased rating claims in January 2010 in order to obtain a VA examination to determine the severity of cervical radiculopathy.  Upon VA examination in April 2010, the examiner indicated that he was unable to find record or evidence of cervical radiculopathy from record review, history of physical examination.  

The Board notes that private medical records from Dr. Patterson, dated in 2003 reflect an impression of suspected bilateral cervical radiculopathy. 

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court held that an adequate medical examination is based  upon consideration of the prior medical history and describes the disability in sufficient detail so the Board evaluation will be fully informed.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the VA medical opinion did not discuss the medical history of suspected cervical radiculopathy, the Board finds that a new VA examination is warranted in order to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA physician with appropriate expertise to assess the claimed disability of cervical radiculopathy.   The examination should be performed by a different physician than performed the April 2010 VA examination.   The claims folder should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims folder was reviewed.

2.  The examiner should conduct any necessary tests or studies to determine whether C-6 radiculopathy of the left and right upper extremity is present.  The examiner should:

a.  For each affected nerve that the examiner identifies, the examiner should indicate whether there is incomplete or complete paralysis of the nerve.  If there is incomplete paralysis of the nerve, the examiner should state whether it is mild, moderate or severe.  

b.  If the examiner concludes that cervical radiculopathy is not present, the examiner should indicate the basis for that conclusion, with appropriate references to the claims folder. 

3.   Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be afforded a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


